.;,   ..._ ,· ___....
      .                                                                  '
AO 245B'(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl



                                                   UNITED STATES DISTRICT CO                                          SEP OC 2019
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                              CLERK '·' S •~,,~'litT COURT
                               United States of America                              JUDGMENT ffll!Nf(l;fflMINtAILc<tASRFuRN:A
                                                   V.                                (For Offenses Commi_ On or After November 1 1987   DEPLffv ~


                                Victor Barrera-Alberto                               Case Number: 3:19-mj-23661

                                                                                    Russom Gebreab
                                                                                    Defendant's Attorney


REGISTRATION NO. 88837298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                 ------'---~----------------------
•    was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                  Nature of Offense                                                    Count Number(s)
8:1325                                           ILLEGAL ENTRY (Misdemeanor)                                          1

 •        The defendant has been found not guilty on count( s)
                                                                             -------------------
 •        Count(s)
                          ------------------
                                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term 9f:
                      ,,

                                          ,I[] TIME SERVED
                                          ,' t                                •    _ _ _ _ _ _ _ _ _ _ days

 12:1 Assessment: $10 REMITTED          12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property-and all documents in
\the defendaot's possession at the time of arrest upon their deportation,or, r,t,11).q;val.;.
'mi   q:,d\u\t,t1qo~~l}~S/4()fendant be deported/removed with relativf, .c, 1 \ I \ 1 I ') . . . . . r~arged in case
             t     \'I}        f ,Ji../   q \,~·        .                               ~;'.':,   t\ ~Ji/\:}'ft· l\\!V·t V'\"f/
     IT IS ORDERED that the defendaot shall notify the United States Attorney for this district within 30 days
of aoy chaoge of name, residence, or mailing address until all fines, restitution, costs, aod special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court aod
United States Attorney of any material chaoge in the defendaot's economic circumstances.

                                                                                  Friday, September 6, 2019
                                                                                  Date of Imposition of Sentence


Received - - - - - - - - -
                        DUSM                                                      HONORABLE MITCHELL D. DEMBIN
                                                                                  UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-23661
